Eu >
TET

United States District Court MAY 31 2019

SOUTHERN | DISTRICT OF TEXAS David J. Bradley, Clark
McALLEN DIVISION

AO 91 (Rev wn ASL; dQaini-01245 Document 1 Filed on 05/31/19 in TXSD Paging States Dictrict Cour

 

 

UNITED STATES OF AMERICA

V. , CRIMINAL COMPLAINT
Serapio HERNANDEZ-Fuentes ,
. Case Number: M-19-1245-M
AKA:

IAE YOB: 1959

Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my-
knowledge and belief. On or about May 28, 2019 in ___ Hidalgo County, in

the Southern — District of Texas . defendants(s) did,
(Track Statutory Language of Offense) ,

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Mission, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
‘by the defendant for admission into the United States; —

in violation of Title 8 United States Code, Section(s) 1326 | (Felony)
I further state that Iam a(n) - Deportation Officer and that this complaint is based on the
following facts:

On May 28, 2019, Serapio HERNANDEZ-Fuentes a citizen of Mexico was encountered by Immigration Officers at the-
‘Mission City Jail in Mission, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement on May 30, 2019. Record checks revealed the
defendant was formally removed from the United States to. Mexico for the second (2nd) time on August 30, 2012 via the
Laredo, Texas Port of Entry. The defendant was instructed not to return without permission from the Attorney General or
the Secretary of Homeland Security of the United States. The defendant claims to have illegally re-entered the United States
on or about January 15, 2019 by wading the Rio Grande River at or near Hidalgo, Texas. On August 26, 2003, the defendant
was convicted of Aggravated Assault W/Deadly Weapon and sentenced to five (5) years probation.

 

 

 
  
  
 

Continued on the attached sheet and mad¢/a art of this complaint:

 

Complaint approved by AUSA

 

 

Signature kf Complainant ,
Alfonso Lemming Deportation Officer

Sworn to before me and subscribed in my presence, * Printed Name and Title of Complainant

  

May 31, 2019 B30 c 4. at McAllen, Texas
Date ‘City and State

 

 

Peter E. Ormsby U.S. Magistrate Judge Bove 9

Name and Title of Judicial Officer Signature of Judicial Officer

 
